Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 18, 2015

                                      No. 04-15-00748-CV

                                       Thelma I. SILVA,
                                           Appellant

                                                v.

                               SANTIKOS THEATERS, INC.,
                                       Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-12131
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER

        On November 24, 2015, Appellant Thelma I. Silva filed a notice of appeal in this court.
See TEX. R. APP. P. 25.1(a). On the same day, a deputy clerk of this court notified Appellant in
writing that our records do not show that the $205.00 filing fees have been paid. Further, our
records do not show that Appellant is excused by statute or rule from paying the filing fees. See
id. R. 5 (requiring fees in civil cases); id. R. 20.1 (waiving fees if indigence established). The
clerk’s November 24, 2015 letter warned Appellant that if the filing fees were not paid by
December 11, 2015, the appeal could be stricken by the court. To date, this court has not
received payment or an affidavit of indigence. See id. R. 20.1(c)(1).
        The clerk’s letter also advised Appellant that the docketing statement must be filed with
this court by December 11, 2015. See id. R. 32.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 5.2,
available at http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx. To date,
no docketing statement has been filed. Appellant must file a docketing statement within TEN
DAYS of the date of this order.
        We ORDER Appellant Thelma I. Silva to show cause in writing within TEN DAYS of
the date of this order that either (1) the $205.00 filing fees have been paid, or (2) Appellant is
entitled to appeal without paying the filing fees. If Appellant fails to respond within the time
provided, this appeal will be dismissed. See TEX. R. APP. P. 5, 42.3(c); In re W.J.C., No. 04-05-
00532-CV, 2005 WL 3477883 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).
      All other appellate deadlines are SUSPENDED pending further order of this court.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court